DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 3/15/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Note: The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.).

Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites “An imaging lens system comprising eight lens elements” (line 1), that is, the imaging lens system includes at least eight lens elements, which is a broad statement of the range/limitation. And the claim also recites “the imaging lens system has a total of eight lens elements” (line 8-9), that is, the imaging lens system includes only eight lens elements, which is a narrower statement of the range/limitation. 

Claims 2-6 and 8-14 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20180180856) in the view of Huang (US 20170045714).

Regarding Claim 1, Jung teaches an imaging lens system comprising eight lens elements (abstract; fig. 1 and fig. 9),



wherein the first lens element has positive refractive power (fig. 9, 310; fig. 11, f1 = 4.5688), at least one lens element of the imaging lens system has at least one lens surface having at least one inflection point (¶[0065], line 1-3, at least one inflection point may be formed on one or both of the first and second surfaces of the seventh lens), and the imaging lens system has a total of eight lens elements (fig. 9, lenses 310-380); 

wherein a minimum value among Abbe numbers of all lens elements of the imaging lens system is Vmin, half of a maximum field of view of the imaging lens system is HFOV, a focal length of the imaging lens system is f, a focal length of the first lens element is f1, a focal length of the fifth lens element is f5, a focal length of the eighth lens element is f8, an entrance pupil diameter of the imaging lens system is EPD, an axial distance between the image-side surface of the eighth lens element and an image surface is BL, an axial distance between the object-side surface of the first lens element and the image-side surface of the eighth lens element is TD, and the following conditions are satisfied:


(fig. 11, V2 = 20.4);

5.0 (deg.) < HFOV < 25.0 (deg.);
(¶[0068], line 1-13, …have a field of view (FOV) of 40° or less; a narrow FOV is implemented).

0.80 < f/EPD < 2.20;
(¶[0068], line 1-13, a constant (F-number) indicating brightness of the optical imaging system is 2.4 or less).

0 < BL/TD < 0.25;
(fig. 11, BL can be calculated as BL = 0.9; TD can be calculated as TD = 7.101; so BL/TD = 0.127);

0.32 < f/f1 < 3.80;
(fig. 11, gives f1 = 4.5688; page 4, Table 1 gives BL/f = 0.095 for 3rd embodiment; so f = BL/0.095 = 0.9/0.095 = 9.474; so f/f1 = 2.074).	

But Jung does not specifically disclose that wherein -0.50 < f8/f5 < 9.0; and 0 < BL/CT1 < 0.95, wherein a central thickness of the first lens element is CT1;

However, Huang teaches an optical lens assembly (abstract; figs. 1 and 3), 

(¶[0141], Table 3, gives f5 = 120.26, f8 = -3.00; so f8/f5 = -0.025), and 

0 < BL/CT1 < 0.95, 
wherein a central thickness of the first lens element is CT1;
(¶[0141], Table 3, gives CT1 = 0.670; f = 3.77; in Table 4, EPD can be calculated as EPD = 1.93; ¶[0063], line 1-10, When an axial distance between the image-side surface of the lens element closest to the image surface and the image surface is BL, and the entrance pupil diameter of the photographing optical lens assembly is EPD, the following condition can be satisfied: 0.10 < BL/EPD < 0.70; taking EPD = 1.93, then 0.193 < BL < 1.351, that is, scope of BL is between 0.193 and 1.351; -- if taking BL = 0.6, then BL/CT1 = 0.90; if taking BL = 0.3, then BL/CT1 = 0.45; satisfying condition of 0 < BL/CT1 < 0.95).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Jung by the optical lens assembly of Huang for the purpose of providing of optical lens assembly to effectively improve the image quality and maintain a compact size. (¶[0275], line 1-19).

Regarding Claim 2, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein the second lens element has negative refractive power (fig. 11, gives f2 = -7.6670; as disclosed in Jung), the image-side surface of the second lens 

Regarding Claim 3, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein the object-side surface of the first lens element is convex in a paraxial region thereof (fig. 9, 310; as disclosed in Jung), the image-side surface of the seventh lens element is concave in a paraxial region thereof (fig. 9, 370; fig. 1, 170; as disclosed in Jung), and at least four lens elements of the imaging lens system are made of plastic material (¶[0053], line 1-5, the first to eighth lenses may be formed of plastic; as disclosed in Jung).

Regarding Claim 4, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein the minimum value among Abbe numbers of all lens elements of the imaging lens system is Vmin, and the following condition is satisfied:
10.0 < Vmin < 20.0.
(fig. 11, gives V2 = 20.4, as disclosed in Jung; which is very close to value of 20; the claimed ranges and the prior art ranges are close enough that one skilled in the art 

Regarding Claim 5, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein an axial distance between the object-side surface of the first lens element and the image surface is TL, the entrance pupil diameter of the imaging lens system is EPD, and the following condition is satisfied:
0.90 < TL/EPD < 1.90.
(¶[0068], line 1-13, a constant (F-number) indicating brightness of the optical imaging system is 2.4 or less; fig. 11, the TL can be calculated as TL = TD +BL = 8.001; f = 9.474, see above regarding claim 1; in case F-number = 2.0, that is, f/EPD = 2.0, so EPD = 4.737 and TL/EPD = 1.69, as disclosed in Jung).

Regarding Claim 6, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein each of at least four lens elements of the imaging lens system has an Abbe number smaller than 35.0 (fig. 23, V2, V4, V6 and V8; as disclosed in Jung).

Regarding Claim 8, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein a sum of central thicknesses of all lens elements of the imaging lens system is [Symbol font/0x53]CT, a sum of axial distance between each of all adjacent lens elements of the imaging lens system is [Symbol font/0x53]AT, and following condition is satisfied:
1.10 < [Symbol font/0x53]CT /[Symbol font/0x53]AT < 3.50.


Regarding Claim 9, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein a curvature radius of the object- side surface of the first lens element is R1, the central thickness of the first lens element is CT1, and the following condition is satisfied:
0.50 < R1 / CT1 < 2.65.
(¶[0141], Table 3, gives R1 = 1.696, CT1 = 0.670, so R1/CT1 = 2.53, as disclosed in Huang).

Regarding Claim 10, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein an axial distance between the object-side surface of the first lens element and the image surface is TL, the focal length of the imaging lens system is f, a curvature radius of the object-side surface of the seventh lens element is R13, a curvature radius of the image-side surface of the seventh lens element is R14, and the following conditions are satisfied:
0.50 < TL/f < 1.10; 
(TL = 8.001; f = 9.474, see above regarding claim 5, so TL/f = 0.844, as disclosed in Jung), and

(R13-R14) / (R13 +R14) < 5.0.


Regarding Claim 12, Jung-Huang combination teaches that the imaging lens system of claim 1, wherein the focal length of the imaging lens system is f, a curvature radius of the object-side surface of one lens element of the imaging lens system is Ro, a curvature radius of the image-side surface of the lens element of the imaging lens system is Ri, and at least one lens element of the imaging lens system satisfies the following condition:
[Symbol font/0x7C]f/R0[Symbol font/0x7C] + [Symbol font/0x7C]f/Ri[Symbol font/0x7C] < 0.50.
(¶[0193], Table 11, lens 7, gives f =4.37; R0 =-30.102, Ri=13.962; so [Symbol font/0x7C]f/R0[Symbol font/0x7C] + [Symbol font/0x7C]f/Ri[Symbol font/0x7C] = 0.458, as disclosed in Huang).

Regarding Claim 13, Jung-Huang combination teaches that the an image capturing unit, comprising: the imaging lens system of claim 1; and an image sensor disposed on the image surface of the imaging lens system (¶[0007], line 1-9, optical imaging system; an imaging plane of an image sensor;  as disclosed in Jung; figs. 26-28, 10; as disclosed in Huang).

Regarding Claim 14, Jung-Huang combination teaches that an electronic device, comprising at least two image capturing units, the at least two image capturing units facing the same side, and the at least two image capturing units comprising: 

a second image capturing unit, comprising an optical lens assembly and a second image sensor, wherein the second image sensor is disposed on an image surface of the optical lens assembly; 
wherein a field of view of the first image capturing unit and a field of view of the second image capturing unit are different from each other by at least 20 degrees.
(Jung-Huang combination teaches the imaging lens system of claim 1; and an image sensor disposed on the image surface of the imaging lens system (see above regarding claim 13. Above claim is of an intended use, that is, using claimed imaging lens system of claim 1 with other imaging units. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.).

Allowable Subject Matter
Claim 11 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in case the 112 rejection of the independent claim is overcome.



In regard to claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest an imaging lens system further comprise wherein a maximum effective radius of the object-side surface of the first lens element is Y1 1, a maximum effective radius of the image- side surface of the eighth lens element is Y82, a maximum image height of the imaging lens system is ImgH, the focal length of the imaging lens system is f, and the following conditions are satisfied:
0 < ([Symbol font/0x7C]Y11-Y82[Symbol font/0x7C] + ([Symbol font/0x7C]Y82-ImgH[Symbol font/0x7C])/f < 0.15 and

Response to Arguments
Applicant's arguments on pages 11-13, filed on 3/15/2021, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) 112 rejection, the open-ended preamble word "comprising" is used in the claims, and Applicants submit that the claim language is definite.
(B) Jung and Huang fail to disclose " 0 < BL/CT < 0.95 " as recited in amended claim 1.


(A), in the present instance, claim 1 recites “An imaging lens system comprising eight lens elements” (line 1), that is, the imaging lens system includes at least eight lens elements, which is a broad statement of the range/limitation. And the claim also recites “the imaging lens system has a total of eight lens elements” (line 8-9), that is, the imaging lens system includes only eight lens elements, which is a narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

(B), Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the Remarks, applicant is cherry picking examples to support his position but ignoring other examples/teachings that meet the claimed limitations. Huang teaches in ¶[0063], line 1-10, that “When an axial distance between the image-side surface of the lens element closest to the image surface and the image surface is BL, and the entrance pupil diameter of the photographing optical lens assembly is EPD, the following condition can be satisfied: 0.10 < BL/EPD < 0.70”; from ¶[0141], Table 3 and 0.193 < BL < 1.351, that is, scope of BL is between 0.193 and 1.351; -- if taking BL = 0.6, then BL/CT1 = 0.90; if taking BL = 0.3, then BL/CT1 = 0.45; satisfying condition of 0 < BL/CT1 < 0.95.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872